Citation Nr: 1754287	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1952 to October 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
The Board most recently remanded the case for further development in May 2016.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's May 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record in a June 2016 correspondence, but has not been adjudicated by the AOJ.  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that "the Board is required to consider all issues raised either by the claimant or by the evidence of record") (internal citations omitted), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 1999).  Although the U.S. Court of Appeals for Veterans Claims has held "that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation," Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009), here, the issue before the Board pertains to the Veteran's entitlement to service connection.  See, e.g., Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that a request for "TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating") (emphasis added); Norris v. West, 12 Vet.App. 413, 420-21 (1999) ("A TDIU rating is not a basis for an award of service connection.  Rather, it is merely an alternate way to obtain a total disability rating without being rated 100% disabled under the Rating Schedule") (emphasis added).  Therefore, while the Veteran is service-connected for his left ear hearing loss, the issue of an increased disability rating is not before the Board in this appeal.  The Board therefore concludes that it does not have jurisdiction over the issue of entitlement to TDIU at this time and referral, not remand, is the appropriate remedy here.  See 38 C.F.R. § 19.9(b) (2017).

Accordingly, the issue of entitlement to TDIU is REFERRED to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's right ear hearing loss disability was not manifested during his active service, is not related to active service, and was not manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Law and Analysis

The Veteran claims that his current right ear hearing loss is due to noise exposure during his military service.  Specifically, he contends that he was exposed to explosions while in Vietnam.  See December 2009 VA Form 21-4138; October 2012 VA Form 9.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131(2012).  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, sensorineural hearing loss is considered a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for right ear hearing loss.

As discussed below, in January 1953 the Veteran's service treatment records do show some degree of right ear hearing loss pursuant to Hensley; however, the Veteran's service treatment records do not reveal any complaints, diagnosis, or treatment for a hearing loss disability as defined by 38 C.F.R. § 3.385.  Additionally, subsequent in-service testing does not reveal any degree of right ear hearing loss.  

The Veteran's hearing was tested in by a whisper test in September 1952 during his entrance to service.  At that time, no significant abnormalities were noted.

The Veteran's hearing was again tested in January 1953.  When converted to International Standards Organization (ISO) units, audiometric findings were as follows:


500
1000
2000
3000
4000
Right
25
15
20
N/A
10

The Veteran's hearing was again tested in October 1966.  When converted to ISO units, audiometric findings were as follows:


500
1000
2000
3000
4000
Right
20
10
15
15
20
 
The Veteran had an in-service audiological evaluation in November 1967, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  In this case ISO-ANSI units are most helpful to the Veteran.
When converted to ISO units, audiometric findings were as follows:


500
1000
2000
3000
4000
Right
15
10
10
10
15

The Veteran's hearing was again tested in April 1976.  Audiometric findings were as follows:


500
1000
2000
3000
4000
Right
15
10
5
5
15
 
The Veteran's hearing was again tested in August 1978, approximately 2 months before his separation from service.  Audiometric findings were as follows:


500
1000
2000
3000
4000
Right
20
5
5
5
15
 
The Veteran's hearing was tested again in April 1979 shortly after separation from service.  Audiometric findings were as follows:


500
1000
2000
3000
4000
Right
10
5
5
N/A
15
 
Based on this evidence, the Board finds that a sensorineural hearing loss disability, nor manifestations sufficient to identify the disease entity, were shown during service.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while currently diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of a sensorineural hearing loss disability was shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's statement in his December 2009 VA Form 21-4138 that his hearing loss originated in service.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While laypersons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had right ear hearing loss since his military service.  However, his statements are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis of a right ear hearing loss disability in service.  Further, while the Veteran noted other disabilities, he denied having ear trouble and hearing loss on his August 1978 Report of Medical History.  Moreover, as noted above, objective testing in service did not reveal right ear hearing loss as defined under 38 C.F.R. § 3.385.  As such, there exists affirmative evidence showing that he did not have right ear hearing loss in service or within a year of service.  The Board finds that this affirmative evidence, including objective testing, outweighs the Veteran's assertions of an in-service onset.  Thus, the Board assigns greater probative value to the contemporaneous documentary evidence than the recollections of the Veteran of events which occurred decades previously.

For these reasons, the Board finds that the reported onset of a right ear hearing loss disability is outweighed by the evidence of record discussed above.  Therefore, the Board concludes that the Veteran's right ear hearing loss did not manifest in service or within a year of service.  

Nevertheless, as noted above, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he experienced noise exposure in service, which caused his right ear hearing loss.  Specifically, the Veteran stated that he was exposed to incoming and outgoing explosions in Vietnam.  See December 2009 VA Form 21-4138; October 2012 VA Form 9.  Indeed, the Veteran's claims file indicates that the Veteran served in Vietnam.  See October 2016 correspondence; June 1972 service personnel record.  Thus, the Veteran's statement is credible and competent with regard to his history of noise exposure during service.  In addition, the post-service medical records show that the Veteran has right ear hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current right ear hearing loss is related to his military service.

In April 2010, the Veteran was afforded a VA examination.  At the April 2010 VA examination, the puretone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right
55
60
60
70
70

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 58 percent in the right ear.

Following a review of the claims file, the examiner opined that the Veteran's hearing loss was not caused by or a result of military service.  She noted that the Veteran did not have hearing loss in service and that his hearing sensitivity thresholds were within normal limits during an April 1979 VA examination.  The Board noted that the examiner based her opinion on the lack of medical evidence of hearing loss in service.  As noted above, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the Board finds that this opinion is of limited probative value because it contains an incomplete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet.App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (stating, "if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.").

In November 2015, the AOJ obtained a clarifying medical opinion.  In that opinion, the examiner noted that upon his exit examination the Veteran's right ear hearing was within normal.  The examiner stated that the literature on noise-induced hearing loss does not support the concept of delayed onset years following exposure to noise.  Specifically, the Institute of Medicine's 2006 report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" addressed this issue.  The examiner ultimately opined that the Veteran's current right ear hearing loss was not caused by or a result of noise exposure during military service.  The Board found that the November 2015 VA clarifying medical opinion was inadequate to decide the claim.  Specifically, the Board noted that the examiner did not address the Veteran's statement that he did not have civilian occupational noise exposure after separation from service and, although he reported that he went hunting a few times in the 1970's without hearing protection, he otherwise denied civilian recreational noise exposure.  Additionally, the November 2015 examiner did not address the Veteran's statement that he was advised that he had a hearing deficit immediately after service.  See April 1979 VA examination.  Moreover, the Board directed that next examiner to review a line of research conducted by Dr. Sharon G. Kujawa.  Thus, the Board finds that the November 2015 clarifying medical opinion is of limited probative value.

The Veteran was afforded an October 2016 VA examination.  The examiner noted that a review of the Veteran's service medical records indicated a normal whisper test upon enlistment into the military.  Further, that a 1953 audiogram indicated normal hearing thresholds, when converted to ISO units, and that upon separation in 1978, his hearing was once again within normal limits.  It was also noted that there were no threshold shifts found in service.  The examiner ultimately opined that it was not at least as likely as not that the Veteran's right ear hearing loss was caused by or a result of an event in military service.  In so finding, the examiner noted that the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.

Another VA opinion was obtained in March 2017.  In that examination, the examiner noted the line of research conducted by Dr. Sharon G. Kujawa; however, she indicated that she did not have access to those documents, and could only see the abstracts of the articles.  She stated that the abstracts seemed to suggest that there was some evidence of some cochlear nerve degeneration in experiments done with mice and Guinea Pigs, but not changes in thresholds.  Moreover, in following the May 2016 remand directives, the examiner noted that the Veteran did not have occupational noise exposure after service, and that he was advised that he had a hearing deficit immediately after service.  In that regard, the examiner stated that the Veteran was correct in saying that he was told he had hearing loss at time of separation; however, his hearing loss was in the left ear, not the right as reported in his record.  She ultimately concluded that the Veteran's hearing loss was less likely than not a consequence of his military service.  In so finding, she stated that the Veteran's configuration of the hearing loss is not suggestive of noise exposure in that it is bilateral, rather symmetrical, and somewhat flat in shape.  

Finally, the Veteran's file was sent to an otolaryngologist in September 2017.  The otolaryngologist noted that he reviewed the line of study performed by Dr. Sharon G. Kujawa, reviewed the Veteran's claims file, and discussed the Veteran's claim with Dr. D.V. (initials used to protect privacy).  The otolaryngologist stated that an audiologist is more suited to give an opinion on the Veteran's claim.  However, he did opine, just as every examiner before him, that the current national standard does not yet support that loud noise damage to the inner ear occurs but does not become manifest until years later.  

The Board finds that when taken together, the April 2010, November 2015, October 2016, March 2017, and September 2017 opinions are adequate and the most probative evidence of record on this matter.  As discussed above, the examiners reviewed and discussed the relevant evidence in the claims file, including the Veteran's service treatment records, post-service medical records, and own reported history and complaints.  They also relied on their own expertise, knowledge, and training.  In addition, the examiners supported their opinions with a clear and thorough rationale.  The Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when taken together, the VA opinions outweigh the general assertions of the Veteran.  As noted above, the VA examiners have training, knowledge, and expertise.  They reviewed the evidence of record, including the Veteran's own lay statements, and relied on expertise in rendering their opinions supported by rationale.  Therefore, the Board finds that the VA opinions are more probative than the Veteran's lay statements.

Based on the foregoing, the Board finds that the Veteran's right ear hearing loss is not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claim for service connection for right ear hearing loss must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


